Citation Nr: 0934344	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher initial evaluation for 
ureteral/urethral condition, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Vaughn R. Simms, Attorney



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In July 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In an April 2009 Supplemental Statement 
of the Case (SSOC), the RO/AMC affirmed the determination 
previously entered.  The case was then returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The evidence of record does not show that from the period 
of October 8, 2002 to June 28, 2007, the Veteran's service-
connected ureteral/urethral disability was manifested by a 
voiding dysfunction, requiring the use of absorbent 
materials.

2.  The evidence of record shows that from June 29, 2007, the 
Veteran's service-connected ureteral/urethral disability more 
closely approximates a voiding dysfunction requiring the use 
of absorbent materials, which must be changed two to four 
times per day.


CONCLUSIONS OF LAW

1.  From the period of October 8, 2002 to June 28, 2007, the 
criteria for a compensable disability rating for service-
connected ureteral/urethral disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1-4.3, 4.7, 4.41, 4.115a, 4.115b, Diagnostic Code 7519 
(2008).

2.  From June 29, 2007, and resolving all doubt in the 
Veteran's favor, the criteria for a 40 percent disability 
rating, and no higher, for a ureteral/urethral condition have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.41, 4.115a, 4.115b, 
Diagnostic Code 7519 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in March 2007, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claim for an increased disability rating.  VA told the 
veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that VA has 
satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the favorable outcome of the Veteran's claim, the Board finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess. 

As to the issue of a higher initial disability rating for the 
now service-connected bilateral hearing loss, an increased 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Nonetheless, in this case, the Veteran was provided pertinent 
information in the July 2007 Statement of the Case.  
Specifically, VA informed the Veteran of the necessity of 
providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability and the effect that the worsening has 
on his employment and daily life.  The Veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
provided notice of the applicable relevant diagnostic code 
provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided appropriate VA medical examinations.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, the general 
rule in rating cases is that the present level of the 
veteran's disability remains the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).


However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco 7 Vet. App. at 58- that the present 
level of the veteran's disability is the primary concern in a 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical 
findings- does not apply to the assignment of an initial 
rating for a disability when service connection is awarded 
for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Id.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.
 
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

The Merits of the Claim

At the outset, the Board notes that the Veteran has been 
granted a temporary 100 percent disability rating for his 
disability, from August 16, 2004 to October 1, 2004, based on 
surgical or other treatment necessitating convalescence.  
Thus, this period of time is not considered in the discussion 
set forth below.     

In the present case, the Veteran's service-connected 
ureteral/urethral condition is currently evaluated under 
Diagnostic Codes 7599-7519.  Diagnostic Code 7599 indicates 
the disability is not listed in the Schedule for Rating 
Disabilities and the disability has been rated by analogy 
under a closely related disease or injury.  38 C.F.R. §§ 
4.20, 4.27.  In this case, the Veteran's disability was rated 
under Diagnostic Code 7519 as a fistula of the urethra.  
Disabilities under Diagnostic Code 7519 are rated as a 
voiding dysfunction.  38 C.F.R. § 4.115a; Diagnostic Code 
7519.

Under the criteria for voiding dysfunction, a 20 percent 
evaluation requires the wearing of absorbent materials which 
must be changed less than two times per day.  A 40 percent 
evaluation requires the wearing of absorbent materials which 
must be changed two to four times per day. The next higher 60 
percent evaluation requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  38 C.F.R. § 4.111a, Voiding 
Dysfunction. 

The Veteran's VA and private medical treatment records, dated 
from February 1992 to June 2007, were obtained.  These 
records reflect a 1992 diagnosis of atropic right kidney with 
an ectopic ureter and pelvic mass; the right kidney, right 
ureter, and pelvic mass were removed in 1992.  Additionally, 
the records show that the Veteran underwent a kidney 
transplant in 2004 due to end-stage renal failure after 
having undergone dialysis for approximately ten years.  Of 
particular note is a March 2007 treatment record reflecting 
that the Veteran requested absorbent pads due to urinary 
incontinence "at times."  These records are otherwise 
negative for reports of or prescriptions and treatment 
related to a ureteral/urethral condition.    

Associated with the claims file is a January 2003 VA 
genitourinary examination report.  The report reflects the 
Veteran's in-service history of urinary frequency, 
intermittent dysuria and urethral discharge.  He reported no 
longer having urethral discharge and that he voided "a small 
amount of urine approximately once daily."  The urologic 
examination revealed no inguinal hernias and normal 
genitalia.  The diagnosis was congenital dysplastic right 
kidney with ectopic ureter implanted into the right seminal 
vesicle, focal segmental glomerulosclerosis, and end-stage 
renal disease, secondary to glomerulosclerosis.  

The Veteran submitted a statement in support of his claim in 
February 2004.  He essentially stated that he did not have 
any urethral problems at that time.  Additionally, he 
reported that his urinary problem "cleared up."

Associated with the claims file is a June 2007 VA 
genitourinary examination report.  His medical history was 
noted to be significant for a renal transplant in 2004, with 
temporary placement of a stent in his left ureter following 
the surgery.  The report reflects the Veteran's account of 
having urinary incontinence for over ten years.  He reported 
wearing three to four absorbent diapers during the day.  He 
stated that he urinated on an hourly basis during the day and 
having to void at least three to four times at night.  He 
denied any hospitalizations during the previous year due to 
his disability.  The physical examination revealed a soft, 
nontender abdomen and normal genitalia.  Following the 
examination, the VA examiner opined that neither the stenting 
of the Veteran's ureter following his kidney surgery in 2004 
nor his kidney condition caused his current complaints of 
urinary incontinence.        

The Veteran's disability was further evaluated during an 
October 2008 VA examination.  His prior medical history, to 
include the kidney transplant and left ureter stent placement 
in 2004, was noted.  The Veteran stated that he had 
experienced persistent urinary stress and urgency 
incontinence since that time.  He indicated that he wore 
eight to nine absorbent diapers per day and five to six at 
night.  He reported having to urinate every thirty minutes to 
an hour during the day and five to six times at night.  He 
denied having any recent recurrent urinary tract infections, 
renal colic, or bladder stones.  He also denied having any 
hospitalizations for urinary tract problems or infections 
during the previous year.  Physical examination revealed a 
normal genitourinary system.  The relevant diagnosis was 
urinary incontinence.  

The Veteran underwent a VA genitourinary examination again in 
December 2008.  The Veteran reported his kidney function to 
be considered normal after having undergone a kidney 
transplant in 2004.  He reported his genitourinary symptoms 
as described above.  The Veteran stated that he had nine to 
ten episodes of urinary frequency and nocturia per day.  The 
examiner noted the Veteran's report of using up to four 
absorbent pads per day.  Physical examination revealed no 
abnormalities of the genitourinary system.  The assessment 
was urinary incontinence.  Based on the Veteran's reported 
history and review of the medical evidence, the examiner 
concluded that there was no objective evidence that either 
the Veteran's kidney transplant or removal of the right 
kidney and ureter would cause his current reports of urinary 
incontinence.  He opined that it was less likely than not 
that the Veteran's urinary incontinence was caused by or was 
the result of his service-connected ureteral/urethral 
disability.  

Analysis

Considering the evidence of record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports a 40 percent disability rating for the 
Veteran's ureteral/urethral condition, from June 29, 2007.  
As discussed below, the evidence indicates that staged 
ratings are appropriate in this case under the Court's 
holding in Fenderson, as there are distinct time periods 
where the Veteran's disability exhibited symptoms that 
warrant different ratings.  See 12 Vet. App. 119.  

As noted above, a 40 percent disability rating is warranted 
for voiding dysfunction requiring the wearing of absorbent 
materials which must be changed two to four times per day.  

Here, evidence of record, as reflected in the medical 
evidence and the Veteran's own assertions, shows that he has 
consistently reported experiencing urinary incontinence since 
the June 29, 2007, VA examination.  It was during the 
examination that he reported wearing three to four absorbent 
diapers per day due to his symptomatology.  He has also 
reported the need to void every thirty minutes to one hour 
during the day and at least three to four times per night.  
The Board finds that the Veteran's statements are competent 
to establish his symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (holding that a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms).  

Moreover, the medical evidence of record provides further 
support for the Veteran's claim for an increased disability 
rating.  VA acknowledges that the Veteran's VA outpatient 
treatment records dated since June 29, 2007, do not indicate 
that he has been prescribed the use of absorbent pads for his 
condition or has undergone treatment for his current 
symptomatology.  However, the June 2007, October 2008 and 
December 2008 VA examination reports corroborate his 
consistent reports of urinary incontinence.  In this regard, 
the Board recognizes the Veteran's one time report in October 
2008 of using eight to nine absorbent diapers per day and 
five to six at night due to incontinence.  However, in 
December 2008 he reported only using three to four absorbent 
diapers per day.  This report is consistent with his prior 
reported symptomatology in June 2007;  the Board finds that 
the Veteran's disability, overall, is characterized by the 
use of absorbent material two to four times per day.  Thus, a 
40 percent disability rating is warranted for the Veteran's 
service-connected ureter/urethral disability.

In making this determination, the Board recognizes that the 
medical evidence of record includes an October 2008 and a 
December 2008 opinion from VA examiners that the Veteran's 
current urinary incontinence is not due to his ureteral 
condition.  The Court has held that when a claimant has both 
service-connected and non-service-connected disabilities, the 
Board must attempt to discern the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability. Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In this case, neither 
the October 2008 nor the December 2008 VA examiners provided 
a detailed rationale to support their opinions or opined as 
to the cause of the Veteran's current symptomatology.  The 
Board notes that value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it unsupported by medical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  See 
also, Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  Accordingly, the Board must resolve all 
reasonable doubt in this instance in favor of the Veteran and 
attribute his current symptomatology to his service-connected 
disability, as there is no probative medical evidence that 
suggests any other possible etiology. 

The evidence of record, however, does not indicate that a 
compensable disability rating is warranted prior to June 29, 
2007.  While the Veteran has reported experiencing urinary 
incontinence for over ten years, his assertions are not 
supported by the objective medical evidence of record.  
Specifically, the Veteran's private and VA medical treatment 
records, dated collectively from February 1992 to June 2007 
are negative for reports that he required the use of 
absorbent materials or that he experienced frequent voiding 
during the day and at night.  Indeed, he reported in January 
2003 that he only voided a small amount of urine 
approximately once daily.  In a February 2004 statement, the 
Veteran reported that at that time he did not have any 
urethral problems and that his urinary problem cleared up.  
The Board acknowledges that the record reflects a single 
report in March 2007 of experiencing urinary incontinence 
"at times."  However, there is no indication from this 
statement that the Veteran's disability required the use of 
absorbent materials, which had to be changed less than two 
times a day, to warrant a compensable rating under the rating 
criteria for Voiding dysfunction.  Thus, the manifestations 
of the Veteran's disability from the effective date of 
October 8, 2002 up until June 29, 2007, do not warrant a 
compensable disability rating.  To the extent that the 
Veteran has claimed entitlement to a compensable disability 
rating for this time period, the appeal is denied.

The Board has also considered whether a higher evaluation is 
warranted under the rating criteria for a voiding 
dysfunction.  However, the medical evidence does not show 
that the Veteran's ureteral/urethral disability, overall, 
more closely approximates the need to use of an appliance or 
wearing absorbent materials which must be changed more than 
four times a day.  Thus, the Board finds that a 60 percent 
disability rating is not warranted at any time during the 
pendency of this appeal.

Consideration has also been given as to whether the Veteran's 
service-connected disability warrants a higher evaluation 
under another diagnostic for genitourinary system 
dysfunction.  Initially, the Board notes that the medical 
evidence related to a kidney disorder has been adjudicated in 
a previous claim, and therefore, is not given consideration 
in this decision.  While the record reflects the Veteran's 
single report in June 2007 of daytime voiding every 30 
minutes and his consistent reports of awakening to void three 
to four times per night, the Board notes that the Schedule 
for Rating Disabilities already provides for a maximum 40 
percent disability rating for urinary frequency; thus, he 
cannot be afforded a higher disability rating based on his 
reports of urinary frequency.  Additionally, the Board finds 
that none of the other diagnostic codes apply in this case.  
For example, Diagnostic Code 7518 applies to a stricture of 
the urethra, Diagnostic Code 7520 pertains to the removal of 
half or more of the penis, and Diagnostic Code 7521 applies 
to removal of the glans.  None of these conditions have been 
raised by the Veteran or the medical evidence discussed 
above.

The Board finds that there is no objective evidence of any 
unusual or exceptional circumstances, such as marked 
interference with the Veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Direction of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to a compensable disability rating for a 
ureteral/urethral condition from October 8, 2002 to June 28, 
2007, is denied.

Entitlement to a disability rating of 40 percent for a 
ureteral/urethral condition is granted from June 29, 2007, 
subject to the laws and regulations governing monetary 
awards.

____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


